Title: General Orders, 8 October 1780
From: Washington, George
To: 


                  
                     
                     Head Quarters Paramus Sunday October 8th 1780
                     Parole Tadmor
                     Countersigns O:
                     Watchword Look about S.
                  
                  For the day TomorrowBrigadier General HuntingtonLieutenant Colonels   PetersHullBrigade Major Darby.
                  If the weather is fair tomorrow the Army will march. the order
                     for marching the same as yesterday.
                  An officer from each brigade to be sent back this afternoon on
                     the road the Army marched to pick up stragglers and see that the Waggons which
                     may be left in the rear are brought on.
                  Half the Pioneers and a company of Artificers are to parade as
                     soon as possible near General Glover’s quarters—An officer from each division
                     will take charge of them, a serjeant from each brigade for this duty_Colonel
                     Tupper is requested to take the directions of the whole and see that they
                     repair the road between this and Totowa bridge.
                  The officers commanding regiments are desired to see that their
                     mens Cartridge boxes and ammunition are dried this afternoon.
                  After Orders
                  The first Pennsylvania brigade will lead the column tomorrow—The
                     light Infantry will march about one mile in the rear.
                  A General court martial to sit at Westpoint, on Monday the 23d
                     Instant for the Trial of Colonel Sheldon of the second regiment of light
                     dragoons—Colonel Hazen will preside—Lieutenant Colonel Temple—Major Wylly, two
                     Captains from the second regiment of light dragoons three Captains from the
                     fourth—and five Captains from the brigades of Infantry in the Highlands are
                     appointed Members.
                  All Witnesses and persons concerned will attend.
               